United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-3588
                                ___________

Frank R. Owens,                        *
                                       *
            Appellant,                 *
                                       *
Brandon D. Henderson,                  *
                                       *
            Plaintiff,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Elizabeth Robinson; Steve Rubin;       *
Margaret Shipley; R. Ormer; Brad       * [UNPUBLISHED]
Richards; Cecilia Reynolds; Gary       *
Jorgensen; Mary Hildebrand; Steve      *
Jenkins; William Clark; Captain Jones; *
Mark Lund; Gary Maynard; Gerold        *
Nelson; Jim Payne; Justin Spring;      *
Colleen Strong,                        *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: November 20, 2009
                             Filed: December 16, 2009
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Iowa inmate Frank Owens appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against Elizabeth Robinson (the
Chair of the Iowa Board of Parole) and Clarinda Correctional Facility personnel.
After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), we conclude that dismissal was proper as to the claim against Robinson,
because she established that Owens failed to exhaust his administrative remedies as
required under 42 U.S.C. § 1997e(a); however, we modify the dismissal to be without
prejudice, see Jones v. Douglas County Corr. Ctr., 306 Fed. Appx. 339, 340 (8th Cir.
2009) (unpublished per curiam). As to the remaining defendants, we conclude that
dismissal was proper for the reasons stated by the district court. See 8th Cir. R. 47B.

      Accordingly, we affirm the judgment as modified.
                     ______________________________




      1
      The Honorable Thomas J. Shields, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-